Mr. Justice Sulzbacher,
after sétting forth the above facts, delivered the following opinion of the court:
The foregoing findings of fact are accepted.
The resolution of the Provincial Committee and Associates, which afforded a basis for this appeal, was in the nature of a temporary measure, according to article 61 of the Provincial Law of December 31, 1896, and as it does not appear that the Diputación had finally passed upon it as required by said article, it therefore lacks a condition that is necessary to create an obligation capable of being demanded in a court of justice, for which reason the Municipal Corporation of Coamo has no right of action in the premises.
We adjudge that we should affirm, and do affirm, the judgment appealed from, rendered by the District Court of' San Juan, December 22, 1902. A certificáte of this decision is ordered to be forwarded, and the record returned to said court for the proper purposes.
Chief Justice Quinones, and Justices Hernández, Figue-ras and MacLeary, concurred.